DEVENS, J.
The ruling of the presiding judge submitted to the jury the question whether the defendant knew of the consideration for her agreement. She has no ground of complaint, if there was evidence sufficient to go to the jury of such knowledge. Direct evidence was not necessary. It could be inferred from the conduct of the party.
The instrument recited an adequate money consideration, and was signed by the defendant. The plaintiff’s testimony was that he made a settlement of certain demands with the defendant’s husband at his house; that the husband was to transfer to him the stock described in the paper signed by the defendant; that the defendant was in the house, but not in the room; and that the husband went out of the room to get her to sign the paper, as the stock was in her name, and soon returned with it. It further appeared that the husband and the defendant were present at the trial, heard the plaintiff’s testimony as to the transaction, did not contradict it, and did not testify that the defendant did not know of the consideration. Upon these facts, it could not have been ruled that there was no evidence to go to the jury, who might fairly have inferred that, even if the money consideration recited was not the actual one, the real consideration, namely, the settlement between her husband and the plaintiff, was known to the defendant. Exceptions overruled.